Citation Nr: 1020568	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for scoliosis with degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for scoliosis with degenerative joint 
disease of the lumbar spine and assigned a 10 percent 
disability evaluation, effective August 25, 2005.  A timely 
appeal was noted with respect to the assigned rating.

A hearing on this matter was held before a Decision Review 
Officer on September 9, 2009.  A copy of the hearing 
transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2007 substantive appeal, the Veteran indicated 
that he wished to attend a hearing before a member of the 
Travel Board.  He was subsequently afforded a hearing before 
a Decision Review Officer, but did not specifically withdraw 
the request to appear before the Board.  The Veteran must be 
provided an opportunity to present testimony at the requested 
hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a personal hearing before a Veterans 
Law Judge sitting at the RO, with 
appropriate notification to the Veteran 
and 


representative.  After a hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
